—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]). We reject defendant’s contention that County Court’s Sandoval ruling constituted an abuse of discretion (see, People v Gray, 84 NY2d 709, 712). The verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Contrary to defendant’s further contention, there was no Payton violation. The officer did not arrest defendant inside the house, nor did he conduct a search therein (see, People v Minley, 68 NY2d 952, 953; People v Williams, 159 AD2d 743; People v Anderson, *749146 AD2d 638, 639-640, lv denied 74 NY2d 660). We have considered the remaining contentions raised by defendant in his pro se supplemental brief and conclude that they lack merit. (Appeal from Judgment of Ontario County Court, Harvey, J.— Felony Driving While Intoxicated.) Present — Green, A. P. J., Hayes, Wisner and Balio, JJ.